department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division legend of ik fi aa ite- pm 00-0v taxpayer a company p sum n ira x ira y individual m dear this is response to a letter dated date as supplemented by letters dated date date and date submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations’ the following facts and representations have been submitted taxpayer a a single individual maintained ira x a traditional_ira as described in code sec_408 with company p in april taxpayer a converted ira x to ira y a roth_ira as described in code sec_408a also with company p for the conversion based on a modified_adjusted_gross_income of less than dollar_figure taxpayer a reported the deemed income from the conversion in its entirety on his federal_income_tax return taxpayer a has represented that his federal_income_tax return was timely filed at the time of the conversion taxpayer a believed that he qualified in late taxpayer a retained individual m to assist him in preparing amended tax returns for tax years though as a result of individual m’s review and revisions taxpayer a learned that he was not eligible to convert traditional_ira x to ira y on his federal_income_tax return taxpayer a’s request for relief under sec_301 of the regulations was filed with the service prior to the service discovering that taxpayer a was not eligible to convert traditional_ira x to roth_ira y and prior to the service discovering that taxpayer a had not timely elected to recharacterize roth_ira y back to a traditional_ira based on the above facts and circumstances you request the following ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted an extension of time of thirty days from the date of this letter_ruling to recharacterize his roth_ira y back to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408 of the code and sec_1_408a-5 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira treated as having been made to the transferee ira and not the transferor ira under sec_408 and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filling the taxpayer's federal_income_tax returns for the year of contributions in a recharacterization the ira contribution is sec_1_408a-5 question and answer-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth jra from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 question and answer-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during a taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control ili if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied upon a qualified_tax professional employed by the taxpayer and the tax professional failed to make or advice the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was ineligible to convert his traditional_ira x to roth_ira y since his modified_adjusted_gross_income for exceeded dollar_figure however at the time of the conversion and until he discovered otherwise taxpayer a believed that he was eligible to convert traditional_ira x to roth_ira y taxpayer a timely filed his federal_income_tax return taxpayer a did not learn that he was ineligible to convert traditional_ira x to roth y until therefore it is necessary to determine whether taxpayer a is eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayer a was ineligible for the roth_ira_conversion taxpayer a did not learn of such ineligibility until taxpayer a made his request for relief to the service before the service discovered taxpayer a's ineligibility to convert traditional_ira x to roth_ira y the taxable_year is not closed under the statue of limitations with respect to your request for relief we believe that based on the information submitted and the representations contained therein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira y back to a traditional_ira specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore pursuant to sec_301_9100-3 of the regulations taxpayer a is granted an extension of days from the date of this letter_ruling to so recharcterize roth_ira y back to a traditional_ira this letter assumes that the above iras qualify under code sec_408 at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling please contact at ’ ’ sincerely yours signed joxgs hll joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
